Citation Nr: 1213118	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 10 percent residuals of compression fracture L1 prior to April 22, 2010, and an evaluation in excess of 20 percent beginning April 22, 2010.  

2. Entitlement to a compensable initial evaluation for left knee osteoarthritis associated with residuals fracture left femur prior to September 4, 2008, and an evaluation in excess of 10 percent beginning September 4, 2008.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to an effective date prior to March 14, 1997, for the grant of service connection for a low back disability presently characterized as residuals of compression fracture L1.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The RO issued a statement of the case (SOC) in September 2008 increasing the schedular disability rating of the left knee from noncompensable to 10 percent beginning from September 4, 2008.  The RO also issued a rating decision in July 2011 increasing the schedular disability rating of residuals of compression fracture L1, from 10 percent disabling to 20 percent, effective on April 22, 2010.  Because higher ratings are available for these disabilities, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for higher ratings, as reflected on the title page, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in January 2011.  A transcript of the hearing has been associated with the claims file.

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

At the Board hearing and throughout prior pleadings, the Veteran argued in support of his claim that a March 1987 Board decision misapplied the law, particularly the provisions of 38 C.F.R. § 3.304(d), in denying service connection for a low back disorder.  His statements do not make clear whether it is his intention is to file a motion for revision of the March 1987 Board decision on the basis of clear and unmistakable error (CUE).  Motions for revision on the basis of CUE must be plead with the specificity set forth in 38 C.F.R. § 20.1404.  See, e.g., Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Here, the Veteran's assertions set forth the alleged error of law in the March 1987 Board decision, but do not request revision of the Board decision or indicate why the result would have been manifestly different but for the alleged error.  Thus, although a veteran's pro se pleadings must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations regarding motions for revision on the basis of CUE, the instant Veteran's assertions do not constitute a motion for CUE and, as such, it would be premature at this point for the Board to take further action on the matter. 

Also, the Board notes that the RO issued a rating decision in June 2009 granting service connection and assigning initial disability ratings for several disabilities, including the right hip, right ankle, and right eye, effective from November 4, 2008.  In July 2009, he filed a notice of disagreement (NOD) disagreeing with the initial disability rating assigned for these disabilities.  He specified that he was seeking a 10 percent rating for the right hip and right ankle disabilities.  He did not specify the disability rating he was seeking for the right eye.  Subsequently, the RO issued a SOC in February 2010 as to the right eye.  The Veteran did not then file a substantive appeal (VA Form 9) within 60 days of the February 2010 SOC.  Thus, the right eye issue is not in appellate status before the Board.  See 38 U.S.C.A. § 7105 (2011); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.302, 20.100.  

Also in February 2010, the RO issued a rating decision assigning initial disability ratings of 10 percent for the service-connected right hip and right ankle disabilities effective from November 4, 2008.  The Board notes that the RO's action constitutes a full grant of benefits requested by the Veteran, as he expressly limited his appeal to the issue of entitlement to initial 10 percent ratings for the disabilities.  Thus, the claims are not in appellate status before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).

The issues of entitlement to increased ratings for residuals of compression fracture L1, and left knee osteoarthritis associated with residuals fracture left femur, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning July 1, 2006, evidence shows that the Veteran's service-connected disability picture alone prevents him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.

2.  An original claim of service connection for a low back disorder was denied by the Board in March 1987, at which time an appeal could not be taken from a Board decision.  

3.  The Veteran filed a petition to reopen the claim of service connection for a low back disorder on May 30, 1995, and the facts found are at least in relative equipoise in showing that a low back disorder was related to injuries the Veteran sustained in a helicopter crash during active duty service in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for a TDIU rating have been met beginning July 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

2.  The criteria for an earlier effective date of May 30, 1995, for the grant of service connection for a low back disorder, presently characterized as residuals of compression fracture L1, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.303, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran's claim for an earlier effective date arises from an appeal of the initial evaluation following the grant of service connection for a low back disorder.  Because service connection was granted, the claim is substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

Regarding the Veteran's claim for a TDIU, the RO sent him a letter in October 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify on that claim. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the Veteran's service treatment records, as well as the post-service medical reports of VA and private treatment providers.  Moreover, his statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  

Although the increased ratings claims on appeal are being remanded herein below for additional development, including to obtain outstanding evidence, such as Social Security Administration (SSA) records, this outstanding evidence is not pertinent to the claims decided below.  

More specifically, regarding the claim for an earlier effective date, such evidence is not relevant because, as discussed in more detail below, the Board is granting an effective date from the date the Veteran first filed a petition to reopen the previously denied claim of service connection for a low back disorder.  The SSA records, regardless of their content, could not provide the basis for an effective date earlier than the date assigned by the Board herein below, and a claim with SSA does not constitute a claim for service-connected disability benefits with VA.  See 38 C.F.R. § 38 C.F.R. § 3.400(q); see also 38 C.F.R. § 3.151, 3.153 (a joint application with SSA will be considered a claim for death benefits).  Likewise, any pertinent treatment records supporting the SSA's determination could not provide the basis for an earlier effective date as service connection would not yet have been in effect.  See 38 C.F.R. § 3.157.  

Regarding the claim for a TDIU, the Board below grants a TDIU from the day following the Veteran's last day of work in June 2006.  The Veteran does not contend, and the evidence does not suggest, that he was unemployed or unemployable by reason of his service-connected disabilities prior to that date.  Thus, remanding the TDIU claim to obtain the SSA records would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Otherwise, the Board has carefully reviewed the evidence of record, but finds nothing to suggest that there is any outstanding evidence pertinent to the claims decided below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

A.  TDIU

The Veteran contends that a TDIU is warranted.  

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

If these schedular criteria are satisfied, the evidence must show that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that the Veteran is unemployed or has difficulty finding employment, however, does not warrant him to a TDIU alone.  A high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See id.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  See id.; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), if a veteran is shown to be unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In the present case, the Board notes that the Veteran first raised the issue of entitlement to a TDIU in August 2006 as a component of the increased rating claims now on appeal.  He also filed a formal claim for a TDIU (VA Form 21-8940) at that time indicating that he had stopped working on June 30, 2006, due to is service-connected disabilities.  A March 2007 statement from his last employer confirms that he stopped working on June 30, 2006.  

The Veteran's service-connected disabilities consist of (1) residuals gunshot wound, left foot with healed fractured os calcis, rated as 20 percent from March 1970, and 30 percent from March 1994; (2) residuals, 3rd degree burns, right thigh and right knee, rated as 20 percent from March 1970; (3) residuals fracture left femur, rated as 10 percent from March 1970, and 20 percent from March 1994; (4) degenerative disc disease, cervical spine, rated as 20 percent from November 2008; (5) residuals of compression fracture L1, rated as 10 percent from March 1997, and 20 percent from April 2010; (6) residuals 3rd degree burns right leg, rated as 10 percent from March 1970; posttraumatic stress disorder (PTSD), rated as 10 percent from March 1997; (7) left hip osteoarthritis associated with residuals fracture left femur, rated as 10 percent from October 2004; (8) left knee osteoarthritis associated with residuals fracture left femur, rated as noncompensable from October 2004, and 10 percent from September 2008; (9) right knee osteoarthritis associated with residuals fracture left femur, rated as noncompensable from October 2004, and 10 percent from September 2008; (10) degenerative arthritis right hip associated with residuals gunshot wound, left foot with healed fractured os calcis, rated as 10 percent from November 2008; (11) degenerative arthritis of the right ankle associated with residuals gunshot wound, left foot with healed fractured os calcis, rated as 10 percent from November 2008; and scar left superior iliac crest, bone donor site, rated as noncompensable from March 1970.  

The Board notes that these disabilities arise from a single accident (a helicopter crash during service).  Therefore, they will be considered as one disability.  See 38 C.F.R. § 4.16(a).  The combined schedular rating for these disabilities is 70 percent from March 1994; 80 percent from October 2004; and 90 percent from November 2008.  Thus, he has satisfied the schedular criteria for a TDIU throughout the pendency of the instant appeal and, more significantly, since he stopped working in October 2006.  See 38 C.F.R. § 4.16.  

The evidence of record also shows that the Veteran has been granted SSA disability benefits since July 1, 2006.  Thus, there is no dispute regarding his unemployability.  

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  See 38 C.F.R. § 4.16(a).  

On this question, the evidence is at least in a state of relative equipoise in showing that the service-connected disabilities alone produce unemployability.  

In particular, the claims file contains extensive VA and private treatment records demonstrating the severity of the Veteran's disabilities.  These treatment records do not address whether his service-connected disabilities leave him unemployable, however, and are thus not directly pertinent on this question.  

However, the Veteran underwent a VA examination in October 2006, which demonstrates functional limitations involving an ability to walk for nor more than 45 minutes, ability to sit and stand for approximately 1 hour, limited by back pain.  The Veteran explained that he tried to do everything regardless of his limitations, but his back would ache afterwards. 

Then, in an April 2007 addendum, the VA examiner opined that the Veteran was employable, but would need to avoid any profession requiring anything more than mild and occasional lifting due to the lumbar spine disorder.  Further, because of his left ankle, he could not perform prolonged standing or walking.  He was a van driver for many years, and the VA examiner felt he could continue that type of work as long as no moderate-to-heavy physical exertion was involved.  

The Board finds that although this April 2007 VA examination addendum is generally unfavorable to the Veteran's claim, it has reduced probative value for two reasons.  First, the VA examiner's opinion is not fully supported or adequate explained.  For instance, the Veteran reported functional limitations involving an inability to sit or stand for greater than 1 hour, but the VA examiner did not discuss or account for such limitations in finding that the Veteran could return to his prior work as a van driver, which, the Board notes, would generally require him to sit for greater than 1 hour.  Second, the VA examiner's opinion does not take into account several additional disabilities that were service-connected after the examination.  Without a complete factual basis and adequate reasoning, the VA examiner's opinion has limited probative value regarding the issue of TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

More recently, a private (non-VA) physician opined in January 2011 that the Veteran was unable to secure or follow a substantially painful occupation as a result of his service-connected disabilities.  The Board finds, after careful consideration, that the January 2011 private physician's opinion is more consistent with the remaining evidence of record and is more persuasive overall.  Thus, it is the most persuasive evidence of record directly addressing the TDIU issue.  See id. 

In light of the foregoing, the Board finds based on the most probative evidence of record that the Veteran's service-connected disability picture more closely equates with a documented level of industrial impairment manifested by the Veteran being prevented from working at substantially gainful employment than would be permitted by his educational and occupational background.  Accordingly, the claim is granted.  

B.  Earlier Effective Date

The Veteran contends that an effective date earlier than March 14, 1997, is warranted for the grant of service connection for residuals of compression fracture L1.  

Entitlement to service connection arises where the credible and competent evidence shows that a presumption applies or where there is evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In cases involving new and material evidence, the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the instant case, the evidence of record establishes that the Veteran has a chronic low back disorder that was as likely as not incurred during a helicopter crash in Vietnam.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  These "facts found" concerning the date entitlement arose are not materially in dispute.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Rather, the central issue in this appeal concerns "the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  On this question, after careful consideration of all evidence of record, the Board finds that an earlier effective date is assignable effective from May 30, 1995, when the Veteran filed a petition to reopen a previously denied claim, but that an effective date earlier than May 30, 1995, is not warranted, for the following reasons.  

Historically, the claims file shows that the Veteran filed an original claim of service connection for a low back disorder in December 1984.  The RO sent him a letter in January 1985 informing him that his claim was denied.  The Veteran then filed a timely notice of disagreement (NOD) in March 1985, after which the RO issued a statement of the case (SOC) in May 1985.  Subsequently, the Veteran filed a timely substantive appeal (VA Form 9) in July 1985.  The RO issued supplemental statements of the case (SSOCs) in September 1985 and May 1986.  The RO also issued a second unfavorable rating decision in April 1986 after receiving additional service treatment records (STRs).  

On appeal, the Board issued a decision in March 1987.  The Board concluded that a back disorder was not incurred in or aggravated by active duty service.  The Board based this conclusion on a finding that a back disorder was not manifested in service, and that a current back disorder was not related to service or any incident therein.  Accordingly, the Board denied the claim.  

As of March 1987, appeals could not be taken from Board decisions.  See Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (establishing the Court of Appeals for Veterans Claims (Court) from November 18, 1988).  Thus, the March 1987 decision is final.  See 38 C.F.R. § 19.104 (1987); 38 C.F.R. § 20.1100 (2011).  

A final Board decision can only be revised if it contains clear and unmistakable error (CUE).  38 U.S.C.A. § 7111; see also Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  Here, the Veteran, as discussed in the Introduction section herein above, has not plead CUE with the requisite specificity required by 38 C.F.R. § 20.1404, even upon a liberal reading, and even considering that he is proceeding pro se.  See, e.g., Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Thus, a CUE motion is not presently before the Board.

Because the Board's March 1987 decision is final, an effective date prior to March 1987 is not assignable.  See 38 C.F.R. § 3.400(r).  The question thus becomes whether the Veteran filed a petition to reopen the claim after March 1987, but prior to the present effective date in March 1997.   

On this question, the claims file shows that the Veteran filed a written correspondence on May 30, 1995, expressing his "wish to have another C&P Exam to address [his] arthritis, which is secondary to [his] GSW from Viet Nam.  I wish my C&P Exam to re-examine my (L) foot, ankle, and spine, as they all have arthritic changes due to this GSW."  Although this correspondence was primarily intended to serve as a NOD disagreeing with an unrelated RO rating decision, his statements nonetheless demonstrate his desire to reopen the prior claim of service connection for a low back disorder.  Thus, his correspondence of May 30, 1995, constitutes an informal petition to reopen the claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  

"[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).   

Here, the RO undertook no action on this petition to reopen the claim, such as by sending the Veteran a request for information.  See, e.g., 38 C.F.R. §§ 3.109, 3.158 (Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.).  

To the contrary, the claim remained unaddressed until the November 2007 rating decision presently on appeal.  In fact, in the November 2007 rating decision now on appeal, the RO granted service connection from March 1997, based on a determination that the Veteran had filed a petition to reopen at that time.  The RO accurately recognized that the March 1997 claim had remained pending until adjudicated in the November 2007 rating decision.  The Board likewise finds that the even earlier claim, filed on May 30, 1995, remained unadjudicated until the November 2007 rating decision.  

For these reasons, the Board finds that the instant appeal arises from the Veteran's petition to reopen the claim filed on May 30, 1995, and an effective date for the award of service connection is assignable as of that date.  See 38 C.F.R. § 3.400(r).  

Otherwise, an effective date is not assignable earlier than the petition to reopen filed on May 30, 1995 (but after the final Board decision of March 1987).  

In fact, the claims file shows that the Veteran filed no written communication during this time period that can be reasonably construed, even upon a liberal reading, as a formal or informal claim of service connection for a low back disorder.  He filed requests for dependents benefits during these intervening years, but these are administrative documents, which do not refer to the low back.  Without a formal or informal petition to reopen the claim prior to May 30, 1995, an earlier effective date is not assignable.  See 38 C.F.R. § 3.400(r).  

Furthermore, although the Veteran's SSA records were subsequently obtained, a claim for SSA disability benefits does not constitute a claim for service-connected disability benefits with VA.  See 38 C.F.R. § 3.151 , 3.153 (a joint application with SSA will be considered a claim for death benefits).

Likewise, the claims file shows that the RO associated additional medical records with the claims file after the March 1987 Board decision, including a February 1995 VA medical record documenting the Veteran's complaints of low back pain.  These treatment records may not be considered an informal claim for service connection, however, because service connection for a low back disorder was not in effect at that time.  Moreover, these medical records do not demonstrate an intention on the Veteran's part to seek service connection for such complaints.  See 38 C.F.R. § 3.157(b); Servello, 3 Vet. App. at 199; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence" showing treatment for that disorder "does not establish an intent on the part of [a] veteran" to seek service condition for that disorder.).  

Finally, for sake of completeness, the Board notes that additional records concerning the circumstances of the Veteran's service were later added to the claims file.  Regarding such records, the Board takes notice of the provisions of 38 C.F.R. § 3.156(c), which were amended during the pendency of the appeal period.  

Under 38 C.F.R. § 3.156(c) in effect prior to October 6, 2006, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision was to be reconsidered by the adjudicating agency of original jurisdiction.  This comprehended official service department records which presumably had been misplaced and had then been located and forwarded to the Department of Veterans Affairs.  Also included were corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department needed to be supported adequately by medical evidence.  38 C.F.R. § 3.156(c) (prior to October 6, 2006).

Effective October 6, 2006, the pertinent provisions of 38 C.F.R. § 3.156(c) were amended.  The amended provisions establish that if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See 38 C.F.R. 3.156(c) (2010).

An internet print-out of a service department record may qualify under 3.156(c) if the original is an official service department record.  Shipley v. Shinseki, 24 Vet. App. 458 (2011).  Moreover, the provisions of 3.156(c) may apply if an event could have been verified from information previously of record, even if the event was ultimately verified by later, corrected records, where the corrected records were amended based on the records already in existence.  Id. 

Where a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to a claimant applies, unless Congress provided otherwise or permitted VA to do otherwise, and VA does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 1997).  However, revised statutory or regulatory provisions may not be applied to any time period prior to the effective date of the change.  38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).

In the instant case, the claims file shows that the RO obtained additional service records in January 1986, which was after the initial decision in January 1985.  These service records, although newly discovered at that time, do not now constitute official service department records that are "new and material" as contemplated by 38 C.F.R. § 3.156 (prior to October 6, 2006).  First, this is because the RO, in response to receiving these records, issued a second rating decision in April 1986.  Thus, they reconsidered the claim, as required by 38 C.F.R. § 3.156 (prior to October 6, 2006).  More significantly, these additional service records were considered by the Board in March 1987.  Thus, these service records are not "new and material" as contemplated by 38 C.F.R. § 3.156(c) (in effect prior to October 6, 2006).

Subsequently, during the pendency of the instant appeal, the Veteran submitted further evidence corroborating that he was injured in a helicopter crash during service.  This evidence included "buddy" statements (witness statements) received in September 2006 and January 2007.  He also submitted an internet print-out in August 2006 describing the history of "Helicopter UH-1D 65-09841."  This evidence certainly corroborates that the Veteran was involved in a helicopter crash during service.  However, this evidence does not constitute official service department records, as contemplated by the provisions of 38 C.F.R. § 3.156(c).  First, the buddy statements were not generated by the service department.  Also, the internet printout is from the website of the Vietnam Helicopter Pilots Association, but it is not a copy or scan of an original, official service department record.  See Shipley, 24 Vet. App. 458.  Thus, this evidence is not contemplated by 38 C.F.R. § 3.156(c).  

More significantly, whether or not these records are "new and material" under 38 C.F.R. § 3.156(c), the eventual grant of service connection was not based on this evidence.  Rather, the RO granted service connection in November 2007 based on a determination that a chronic lumbar spine disorder was then shown by the evidence to be related to that helicopter crash.  The additional buddy statements and internet print-out concerned only the question of whether the Veteran was involved in a helicopter crash, which was a fact never in dispute.  Indeed, the Veteran's DD Form 214 had previously been received by VA in November 1971, and it confirmed that he had been awarded a Purple Heart.  Likewise, the STRs received by VA in March 1970 confirmed that he sustained injuries in a helicopter crash.  Because an earlier effective date may only be assigned under 38 C.F.R. § 3.156(c) if a grant of service connection is based on newly discovered service records, which is not the case here, these records do not support the assignment of an earlier effective date under 38 C.F.R. § 3.156(c) (prior to and after October 6, 2006).

In summary, the Board finds that the Veteran filed a petition to reopen the previously denied claim of service connection for a low back disorder on May 30, 1995, which is the earliest possible effective date for the grant of service connection for the reopened claim.  See 38 C.F.R. § 3.400(r); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Accordingly, the appeal, to this extent, is granted.  


ORDER

A total rating based on individual unemployability by reason of service-connected disability is granted beginning July 1, 2006, subject to the regulations controlling disbursement of VA monetary benefits.

An earlier effective date of May 30, 1995, for the grant of service connection for a low back disorder, presently characterized as residuals of compression fracture L1, is granted.


REMAND

Upon review, the Board finds that further development is necessary on the claims of entitlement to increased ratings for residuals of compression fracture L1, and left knee osteoarthritis associated with residuals fracture left femur.  

In particular, the record before the Board includes a December 2008 letter from the Social Security Administration (SSA) indicating that the Veteran was found disabled under SSA law beginning from July 1, 2006.  In September 2010, the RO sent a request to SSA for a copy of the all records relating the Veteran's SSA claim.  In October 2010, SSA responded that the RO's request was forwarded to a different office, and that any further follow-up should be addressed to the OCO ODO Special Workgroup - IRG VA Project.  Subsequently, however, the Veteran's SSA records were not obtained, and no further follow-up attempts were directed to the office identified in the SSA's October 2010 response.  As the SSA records are potentially relevant to the Veteran's claims, the RO must take appropriate steps to attempt to obtain them.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Similarly, the Veteran, at his January 2011 Board hearing, identified several private (non-VA) treatment providers who may have additional records pertinent to the remanded claims.  Although he subsequently submitted a portion of these records from these providers, the RO should nonetheless undertake all necessary action to attempt to obtain all of the pertinent private treatment records identified.  Correspondingly, the RO should obtain all outstanding VA treatment records, including those since February 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Finally, the Board finds that reexamination is required to verify the current severity of these disabilities.  The Veteran last underwent a VA examination in October 2006, and  there is a need to verify the current severity of a disability in light of the nearly five and one-half years since that examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the issues are REMANDED for the following action:

1.  Send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the claims for increase for a compression fracture L1, and left knee osteoarthritis associated with residuals fracture left femur laims.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many requests as are necessary to obtain all identified records, if not already associated with the claims file.  

2.  Obtain all of the Veteran's outstanding VA treatment records for the compression fracture, L1, and left knee osteoarthritis, including those since February 2009.  

3.  Take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits around 2008, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and severity of the service-connected low back and left knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's low back disability (residuals of compression fracture L1) and left knee disability (left knee osteoarthritis associated with residuals fracture left femur).  

In doing so, the examiner is requested to answer the following:

(a) express the findings of range of motion studies in degrees and in relation to normal range of motion.  
(b) Describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  
(c) The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of lost motion. 

The examiner(s) is requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LAURA H. ESKENAZI
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


